Let me begin by congratulating you, Sir, and 
the nation of Bulgaria, on your assumption of the presidency of the United 
Nations General Assembly. May I also congratulate the Secretary-General, 
Mr. Boutros-Ghali, on his leadership in the struggle for peace. I wish him 
success in his endeavours. 
Today I speak for an Israel that has chosen to step out of the shadows of 
the past to prepare for the invitation of a new future. The world is alive 
with the impulse for change. The end of conflict is no longer a Utopian 

fantasy. It is the dictate of realism and of universal self-interest. We 
look to the future in a world that wants peace. 
Like a hidden Samson, the forces of change have pushed aside the pillars 
of conventional wisdom, which proclaimed that military power is the source of 
national strength and prestige. This is no longer true. The cost of 
maintaining a significantly large army can deplete the resources of the 
richest countries, even if the weaponry remains unused. Around our changing 
world, the flow of knowledge has superseded military might as the source of 
real strength and social stability. 

The flow of knowledge no longer stops at national frontiers. It is not 
possible in the age of modern communications to shield peoples from truth and 
reality. Eventually, even dictators must face the fact that the best censors 
cannot block the free flow of ideas. But knowledge cannot be acquired without 
the right to doubt, the readiness to change. Knowledge is not available 
without freedom, and so democracy is prevailing throughout the world. 
In this new era, the era of knowledge, the governing principles are those 
of democratic structures, market-based economies, open borders, demilitarized 
international and regional relations, and respect for human rights. But while 
all nations should embrace these new principles, national traditions and 
identities retain their power. Nation-States will remain the focus of 
allegiance and social pride. 
To reconcile national identity, regional cooperation and universal 
solidarities is the central issue of contemporary life. 
The United Nations was established in an era that no longer exists. Yet 
its ideals and structures can meet the challenges and dangers of this new 
age. We support the "Agenda for Peace" offered by the Secretary-General. We 
support and will participate in the attempt to build a global protection 
system. 
The United Nations must be the headquarters for an all-embracing struggle 
to safeguard the environment against new threats. It must be a powerhouse to 
arrest starvation. It must develop the institutions and the ability to 
intervene when necessary to stop otherwise insoluble civil wars. The United 
Nations must reorganize to face these problems in a global capacity. 
In our own region, we must understand that even if our geography and 
people have not changed, the world has changed. No longer can we live on 

disappearing premises. For generations, the conflicts in the Middle East were 
nurtured by global conflicts by the cold war and hot competition. Within 
the context of super-Power rivalry, the belligerents in the Middle East were 
generously supplied with shining armour. But where there were once evil 
empires, we now see only the desire for a peaceful world. Russia has 
changed. The United States has emerged from the cold war with renewed respect 
from the world for its democratic drive for peace. The third world is 
changing, with many nations ending old hostilities and building new 
economies. In Africa, the forces of racism are being gradually driven out. 
In the Middle East itself let's face it the peace between Israel and Egypt 
is attaining the respect of age. There is a fresh atmosphere in our time. 
The time is now upon us for the nations of the Middle East to come to 
terms with the new realities, to make a living on their own. We can learn to 
benefit from peaceful coexistence. If we are to survive, we must understand 
that the dangers and opportunities we face are regional rather than national. 
In an age of long-range missiles, national defence must be a collective 
effort. To provide our people with modern standards of living we must have 
open borders and mutually beneficial exchanges. 
For too long the Middle East has been caught up in national conflicts and 
national rivalries for the glorification of national leaders. We need to 
build a new Middle East of, by and for the people. In our effort to build 
this new future for the Middle East, Israel does not ignore its still existing 
disagreements with our neighbours. The record shows that we are working to 
solve them humanely, honourably and, wherever possible, permanently. We are 
currently engaged in bilateral negotiations to bring an end to the conflicts 
of the past and multilateral negotiations to lay the foundation for the future. 

In the bilateral negotiations, we are negotiating with the Jordanians, 
the Palestinians, the Syrians and the Lebanese. The committed leadership of 
the United States has played a central role in bringing all the parties into 
face-to-face negotiations. 
With the Jordanians, the solutions are awaiting the parties. We face 
common problems we must confront together, including the possible Jordanian 
connection to Palestinian self-government and beyond. Our relations with the 
Hashemite Kingdom have seen open hostilities but also tacit efforts to 
overcome these hostilities. We look forward to a complete peace with the 
Kingdom of Jordan in the near future. 
With the Palestinian people, our conflict has been long and painful. We 
seek to end this conflict. We are looking for a bridge to cross the gulf of 
bitter memories, painful hatreds and emotion-laden suspicions. We have 
offered to negotiate an interim or transitional goal. There is no difference 
between the two. In fact, one can note with satisfaction that the 
Palestinians have agreed to this gradual approach. The direction is clear, 
even if the bridge will be built slowly. 
The suggested path is an interim self-government arrangement, as 
conceived at Camp David. We know that this proposal is imperfect in some 
respects. Self-government is less than independence. But it offers the 
flexibility of an arrangement that will last no more than five years. During 
this limited period of time, Palestinians in the territories will enjoy 
self-government. The opportunity to select, through democratic political 
elections, a Palestinian administrative council will enable the Palestinian 
people to exercise a double measure of freedom: the freedom to govern their 
own lives and to do so politically and democratically. 

But instead of attempting to draw a map of a self-governing territory 
and it is doubtful that this could be achieved now we have suggested a 
definite timetable. So, while this proposal lacks the clarity of a map, it 
provides the commitment of a calendar. This proposal is clearly a departure 
from the present situation. It has the dynamics of a voyage to a new destiny, 
a bridge which begins at one shore and reaches another. 
I know it will not be an easy choice for either side. But neither the 
existing situation nor the foreseeable future contains a more promising 
alternative. I am speaking for an Israeli Government that has firmly made up 
its mind and seeks the expeditious implementation of this proposal. 
In negotiations, the parties tend to scrutinize every letter, every dot. 
I hope that the Palestinians will also perceive the spirit of our intent, 
which is to extricate ourselves from the position of domination over another 
people. We have never in our history as a people sought domination over 
others. We wholeheartedly seek a future where the children of both peoples 
will escape the agonies of a distorted past and live under a clear sky of 
security and hope. 

With the Syrians, we have begun a dialogue in full daylight for the first 
time in 44 years. It is necessary now to translate the change in the mood 
between our two nations into viable and carefully constructed accords 
expressing a mutual interest in security and cooperation. 
We call for a departure from old dogmas and all-embracing dictates, and 
we hope the Syrians will adopt the same approach. We understand the need to 
safeguard the security and freedom of both nations, theirs and ours. It is 
our responsibility to ensure that those who have survived the wars of the past 
will have the opportunity to open a new peaceful chapter in the history of the 
two peoples. 
The leaders of both countries should be directly involved in these 
negotiations, which are in need of a new approach and creative thinking. I 
call on the President of Syria to set aside his reservations and meet with the 
Prime Minister of Israel. 
We have made clear to the Syrians that Security Council resolutions 
242 (1967) and 338 (1973) contain a territorial dimension, combined with other 
components of peace and security which must be equally respected. 
We believe in a comprehensive solution involving all issues and all 
parties. Yet we do not consider it wise to link one negotiation to another, 
or to postpone an agreement with one country because of delays elsewhere. One 
negotiating process should not be handcuffed to another. 
With respect to Lebanon, Israel holds no territorial claims; nor does it 
seek to influence the political destiny of that country. We recall peaceful 
relations with Lebanon at a time when it was internally balanced and 
tranquil. We hope that such a time will return again. The moment Lebanon 
finds peace within itself and independence from outside intervention, Lebanon 
and Israel will live in peace again. 

Looking at the bilateral negotiations, we recall that the success of our 
negotiations with Egypt stemmed from dialogue at many levels of society: 
decision makers, leaders, businessmen, academicians. We appeal to all our 
Arab neighbours to establish the same dialogue today. There is no room for 
timidity, reluctance or boycotts in a peace process. Peacemaking should not 
be a hideaway operation. 
I hope our neighbours realize that Israel has implemented unilateral 
confidence-building measures. We have drastically changed our settlement 
policies, altered our policies towards the Palestinian people, offered new 
proposals for self-government and suggested target dates for the 
implementation of this process. We have done these things unconditionally. 
Yet confidence-building measures call for reciprocity. We seek an end to the 
unjustified economic boycott and the cessation of terror. 
We shall not allow ourselves or our adversaries to escape this chance for 
peace. Yet we cannot turn our region into a new Middle East by just 
negotiating old disputes. Our new challenges are on our horizons, not only in 
our frontiers. 
We say to our Arab neighbours: the real danger is not Israel. The real 
danger is poverty. The real danger is poverty that creates protest, even if 
it is occasionally cloaked in a religious mantle. Poverty and protest 
endanger both the Arab nations and Israel. Israel does not want to become an 
isolated island in an ocean of resentment. 
Two hundred forty million people live today in the Middle East. The 
majority of them live in a state of want. In 30 years, there will be 
500 million people in the region, two thirds residing in Africa, one third in 
Asia. 
 
The poverty of the Middle East has nothing to do with geography. It has 
to do with the use and misuse of available and potential resources in the 
region. The gap between wealthy and poor nations is wide: the more 
prosperous nations enjoy a per capita income 10 times greater than their 
poorer neighbours. The earth beneath us will continue to tremble if the 
wealthy remain oblivious to the needy, both within and beyond national borders. 
The multilateral negotiations are composed of five areas: economics, 
arms control, refugees, ecology and water. Progress in these areas will more 
likely be attained if we can restructure the multilateral talks, which 
initially created two advantages: the cluster of issues and the participation 
of many Arab countries. But the talks suffer as well from loose organization, 
which has resulted in seminars rather than negotiations, and from the lack of 
a concentrated thrust to coordinate their work. We suggest the following 
changes. 
First, the separate negotiations should be conducted in a coordinated 
manner. 
Secondly, participation in the steering committee should be raised to the 
ministerial level. 
Thirdly, the multilateral negotiations should be intensified through more 
frequent meetings for longer periods of time. 
Fourthly, the Syrians and the Lebanese should participate. 
Fifthly, discussion of human rights and pluralistic values should be made 
part of the talks so as to combine the discussion of well-defined practical 
issues with the pursuit of common values very much akin to the Helsinki 
accords. 

And finally, the parties should agree not to postpone progress in the 
multilateral talks until the conclusion of the bilateral negotiations. Early 
planning can save crucial time for all parties without forcing irreversible 
commitments. And lost time cannot be regained. 
The bilateral negotiations are essentially political. The multilateral 
negotiations are essentially economic. We live in an age when financial 
assistance in itself is no longer the answer to the economic needs of the 
Middle East. In the past, belligerency created dependence upon the financial 
assistance of other nations. By diminishing the need for arms and building 
the right economic structure, we will be able create wealth of our own. There 
is no need to impoverish the wealthy in order to enrich the poor. Opening 
borders, paving roads, introducing modern communications, and exchanging 
technology will generate economic growth in the Middle East. 
Trade across borders is essential for economic growth. Markets transcend 
national boundaries. Water, tourism and commerce do not subjugate themselves 
to political maps. The Middle East should follow the example of the "seven 
tigers" in Asia, the European Common Market and the North American Free Trade 
Agreement. Let us understand: these regions are our competitors and they are 
far ahead of the Middle East in facing the new realities of the international 
economy. We have to build an open regional economy, for the same reasons and 
with the same promise that led others to do so. We have to build a common 
market in the Middle East. 
 
We have to set out upon the long and complicated road to arms control. 
That we can learn from the East-West negotiations and other attempts at arms 
control. We have to follow the patient path of confidence-building measures 
in the geographical and technical domains until we are able to rid the Middle 
East of the terror presented by weapons of mass destruction, both conventional 
and non-conventional. Israel has proposed the creation of a nuclear-free zone 
in the Middle East numerous times, and we stand ready to pursue this goal 
today. 
We should address the problems of refugees, not by threatening to destroy 
the existing demographic balance, but by exploring a range of possibilities 
for restoring the dignity of refugees and offering them a new life. 
We should act to save our fresh air and historic landscape. Ecological 
pollution does not respect borders, and so we have to marshal forces to save 
our region from the danger of uncontrolled deterioration. 
Finally, the Middle East possesses vast desert land but meagre water 
resources. The land is static, the population is increasing and water 
resources are declining. Available water should be reused, and new fresh 
water produced from the sea. Either the land will be salinized by the sea or 
the sea water will be desalinized through available technology. The 
technology is available, and the necessary credit is attainable. We can 
satisfy the needs of man and land. The Middle East can be made green. It 
depends upon us. 
Here, I believe, are the pillars of wisdom for a new Middle East: 
economic growth, arms control, dignity for the refugees, environmental 
protection and water resources, coupled with religious freedom, pluralistic 
values and human rights. The nations of the Middle East must work 
individually and collectively to meet these challenges of a changed world. 

The agenda is ambitious. Is it merely a dream? No. It is a blueprint, 
and the necessary elements are within our grasp. Will these goals be achieved 
in our lifetime? We dare not hesitate, because the world will not wait for 
the Middle East. We are tragically late in making peace. If we do not face 
our economic challenges, we will be left hopelessly far behind. 
The agenda is new. The vision was already mentioned in Proverbs: 
"Wisdom builds the house. 
"Good judgment makes it secure." (The Holy Bible. Proverbs 24:3) 
"Wisdom prevails over strength; knowledge over brute force." (The Holy 
Bible. Proverbs 24:5) 
We have to go to work. For us, the Jewish people, this is Rosh Hashanah, 
the New Year. We pray that the year to come will bring peace, freedom and 
prosperity to build a new Middle East for all of its people Muslim, 
Christian, Jewish, Arab, Israeli for us, and for our children. 
